DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "3" and "32" have both been used to designate the “laser beam” (Compare Page 15, Line 5 and Page 15, Line 8 of the present disclosure).
Reference characters "2" and "5" have both been used to designate the “probe” (Compare Page 12, Line 11 and Page 12, Line 13 of the present disclosure).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “3” has been used to designate both “measuring instrument” and “laser beam” (Compare Page 12, Line 21 and Page 15, Line 8 of the present disclosure).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 27 is objected to because it includes the phrase “wavelength-dependent,.” erroneously. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-22, 24, 26-28, 30, 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nie (US 2012/0123205 A1).
Regarding claim 18, Nie discloses an apparatus for analyzing a sample, comprising: an imaging device (See Nie: Paras. [0075]-[0076] (providing for, "imaging device[s])) configured to obtain at least one overview image of the sample (See Nie: Para. [0078] (stating that the, "integrated visual representation ... may include a widefield image ... of the area of interest ... that is generated from the visible light data"));
a measuring instrument configured to locally interrogate at least one property of the sample (See Nie: Para. [0075] (clarifying that the, "electronic imaging device ... may be optically coupled to the handheld probe ... and may be configured to detect the collected light") and Para. [0079] (stating that the, "electronic imaging device ... may include a spectrometer"); Fig. 1a, Ref. Chars. 102a/102b (providing for a, "Laser excitation source and Spectrometer" and reproduced below) and Fig. 11 (comparing the signal intensity measured in the presence and absence of a tumor) ) using a laser beam which emerges from an aperture (See Nie: Para. [0074] (clarifying that the, "system may include ... a second light source 102a that is configured to emit a beam of near-infrared light to the area of interest 134") and Para. [0078] (stating that the, "integrated visual representation ... may include ... a laser excitation image"); Fig. 1a, Ref. Chars. 102a/102b (providing for a, "Laser excitation source and Spectrometer" and reproduced below), Fig. 1b, Ref Char. 150 (showing an "optical port" and reproduced below));
a tracking device configured to track and determine a location on the sample which is currently being interrogated using the laser beam (See Nie: Para. [0076] (providing that the, "electronic imaging device ... may be configured to detect near-infrared light ... having a first predetermined wavelength that is emitted from the area of interest .... in response to illumination by the second light source") and Para. [0078] (clarifying that the, "integrated visual representation ... may include ... a laser excitation image ... generated from at least one of the generated first set of near-infrared light data")); and 
an electronic storage device configured to store the at least one property interrogated using the laser beam, wherein the stored at least one property is associated with the determined location on the sample (See Nie: Para. [0077] (stating that the, "controller ... may be programmed to generate at least one real-time integrated visual representation of the area of interest ... from each of the collected light data ... and to display the visual representation on the display ... for guidance during the diagnostic or therapeutic procedure") and Para. [0083] (providing that, "controller may be coupled directly or indirectly to memory elements"); Fig. 11 (comparing the signal intensity measured in the presence and absence of a tumor)), and wherein the tracking device is further designed and configured to determine the location at which the laser beam strikes or impacts the sample as the location on the sample which is currently being interrogated using the laser beam (See Nie: Para. [0078] (clarifying that the, "integrated visual representation ... may include ... a laser excitation image ... generated from at least one of the generated first set of near-infrared light data"); Fig. 1a, Ref. Char. 146a (providing for a, "Laser excitation overlay" and reproduced below)), by at least one of: (i) evaluating a laser spot produced from the at least one overview image (See Nie: Para. [0214] (stating that, "every exposure of the NIR camera and Laser camera, the frames are processed to find the location of the probe and laser signal ... The resulting masks showing the location of the probe or laser signal are then sent to the display mode selector procedure ... which generates the overlay to be  displayed based on the preferences set by the user"); Fig. 1a, Ref. Char. 146a (providing for a, "Laser excitation overlay" and reproduced below)), or (ii) measuring a position and an orientation of the aperture (See Nie: Para. [0205] (clarifying that, "the second NIR camera is used to track the position of the laser excitation source")).

    PNG
    media_image1.png
    1267
    910
    media_image1.png
    Greyscale

Fig. 1A of Nie

    PNG
    media_image2.png
    1211
    891
    media_image2.png
    Greyscale

Fig. 1B of Nie
Regarding claim 19, Nie discloses the apparatus according to claim 18 (See above discussion), wherein the aperture is part of a probe which is manually guidable to the sample by an operator of the apparatus (See Nie: Para. [0074] (clarifying that the, "system may include ... a second light source 102a that is configured to emit a beam of near-infrared light to the area of interest 134. The system may also include a handheld probe 104. The handheld probe 104 may be optically coupled to the second light source 102a and may include an optical fiber 106 configured to deliver the emitted beam of near infrared light to illuminate the area of interest 134")).
Regarding claim 20, Nie discloses the apparatus according to claim 19 (See above discussion), wherein the probe includes a manually operable trigger, and wherein the measuring instrument is configured to interrogate the at least one property in response to operation of the trigger (See Nie: Para. [0203] (providing that if, "the physician intends to treat using the therapeutic laser, they will indicate to the system this intention through, for example, a foot pedal, button, switch, and the like. When the handheld or endoscopic probe is pointed at a cancerous lesion, determined by the imaging system, a pulse of energy from the therapeutic laser is emitted"); Fig. 11 (comparing the signal intensity measured in the presence and absence of a tumor)).
Regarding claim 21, Nie discloses the apparatus according to claim 18 (See above discussion), wherein the tracking device is further designed and configured to track a focal plane of the laser beam emerging from the aperture with respect to a change in the distance between the aperture and the sample (See Nie: Para. [0106] (clarifying that when the, "handheld probe is in use, the system autofocuses using the laser light emitted by the handheld probe as a guide. The system actuates the motorized focus, and determines the in-focus position based on the position of the motorized focus that either: (1) maximizes the contrast between the laser area and the surroundings, or, (2) minimizes the laser spot size. The method selected depends on the emission profile of the laser, a known quantity")).
Regarding claim 22, Nie discloses the apparatus according to claim 18 (See above discussion), wherein the tracking device further comprises an image evaluation logic system (See Nie: Para. [0220] (providing for, "Image processing: [which] find[s] laser position …  The Laser camera frame is analyzed on a pixel-by-pixel basis) which is designed and configured to (i) detect a location where a luminance of the at least one overview image exceeds a threshold value (See Nie: Para. [0220] (clarifying further that if, "the pixel in question is between a user set threshold pair (lower and upper), then the pixel of a mask to be generated is set to ON")), and (ii) identify at least one of a center of the luminance of the at least one overview image or a location where a spatial profile of the luminance of the at least one overview image matches the beam profile of the laser beam as the location on the sample which is currently being interrogated with the laser beam (See Nie: Para. [0220] (stating that this, "process makes the laser mask appear as a ring around the laser position … if the spectrometer is being used for display guidance, then the upper threshold is set to the maximum value-the laser position is then shown as a filled circle instead of a ring")).
Regarding claim 24, Nie discloses the apparatus according to claim 18 (See above discussion), wherein the tracking device comprises at least two laser scanners (See Nie: Para. [0014] (clarifying that, "detecting near-infrared light having a first predetermined wavelength that is emitted from the area of interest in response to illumination by the second light source and generating a corresponding signal that includes a first set of near-infrared light data, [is achieved] using a third electronic imaging device. Still further ... detecting near-infrared light having a second predetermined wavelength ... in response to illumination by the second light source, and generating a corresponding signal that includes a second set of near-infrared light data, using a fourth electronic imaging device") and Para. [0074] (clarifying that the, "system may include ... a second light source 102a that is configured to emit a beam of near-infrared light to the area of interest 134")) or at least two radio transmitters configured to spatially track the aperture or a probe enclosing the aperture, respectively (See Nie: Para. [0005] (stating that the, "system also includes a handheld probe that is optically coupled to the second light source, and that includes an optical fiber that is configured to deliver the emitted beam of near-infrared light to illuminate the area of interest")).
Regarding claim 26, Nie discloses the apparatus according to claim 18 (See above discussion), wherein the measuring instrument comprises a Raman spectrometer configured to interrogate (See Nie: Para. [0006] (providing that, "the contrast agent includes a Raman probe and/or a fluorescence probe and the collected light data includes Raman data and/or fluorescence data")) or analyze at least one chemical composition of the sample (See Nie: Para. [0177] (stating that the, "examination shows a ... very close to ... "true" fit for both ICG and SERS contrast agents ... The Raman reporter dye (diethylthiatricarbocyanine) used here is in resonance with the excitation wavelength at 785 nm, so the phenomenon should be called surface-enhanced resonance Raman scattering (SERRS)")).
Regarding claim 27, Nie discloses the apparatus according to claim 26 (See above discussion), wherein the laser beam is generated by an excitation laser, wherein the excitation laser and the Raman spectrometer are connected via a fiber coupler to a glass fiber leading to the aperture (See Nie: Para. 0176 (clarifying that the, "handheld spectroscopic pen device connects a handheld sampling head, via a fiberoptic cable, to a spectrometer that can record fluorescence and Raman signals... with excitation light provided from a 785 nm laser diode (200 mW output)")), and wherein the fiber coupler has a division ratio that is wavelength-dependent (See Nie: Para. 0176 (clarifying that the, "handheld spectroscopic pen device connects a handheld sampling head, via a fiberoptic cable, to a spectrometer that can record fluorescence and Raman signals... with excitation light provided from a 785 nm laser diode (200 mW output), and .... [w]avelength selectivity is provided by a band-pass filter")).
Regarding claim 28, Nie discloses the apparatus according to claim 18 (See above discussion), further comprising an output unit designed and configured to superimpose a representation of the at least one property stored in the electronic storage device and scanned with the laser beam on the overview image of the sample at the location on the sample which is currently being interrogated using the laser beam (See Nie: Para. [0009] (See Nie: Para. [0009] (stating that the system, "includes a display for displaying at least one visual representation of data, and a controller in communication with each of the first light source, second light source, first electronic imaging device, second electronic imaging device, third electronic imaging device, fourth electronic imaging device, and display. The controller is programmed for generating in realtime an integrated visual representation of the area of interest from the collected light data, first set of near-infrared data, second set of near-infrared data, and displaying the integrated visual representation on the display, to provide guidance for performing a diagnostic or therapeutic procedure") and Para. [0025] (providing that the, "visual representation of the first set of near-infrared data and second set of near-infrared data is a laser excitation image that represents the location of the delivered beam of near-infrared light within the area of interest, and that is displayed as a color overlay image on the wide-field image"); Fig. 11 (comparing the signal intensity measured in the presence and absence of a tumor)).
Regarding claim 30, Nie discloses the apparatus according to claim 18 (See above discussion), wherein the imaging device comprises a bright field camera (See Nie: Para. [0008] (providing that the, "present disclosure relates to an imaging system using integrated bright-field imaging)).
Regarding claim 33, Nie discloses the apparatus according to claim 18 (See above discussion), further comprising a switching device designed and configured to switch an intensity of the laser beam (See Nie: Para. [0203] (providing that if, "the physician intends to treat using the therapeutic laser, they will indicate to the system this intention through, for example, a foot pedal, button, switch, and the like. When the handheld or endoscopic probe is pointed at a cancerous lesion, determined by the imaging system, a pulse of energy from the therapeutic laser is emitted") and Para. [0200] (providing for, "addition of the therapeutic laser to the local excitation and spectroscopy system ... To this integrated system, additional software for control of the ablation functions can be added")) between (i) a first lower level so as to interrogate the at least one property of the sample (See Nie: Para. [0074] (clarifying that the, "system may include ... a second light source 102a that is configured to emit a beam of near-infrared light to the area of interest 134") and Para. [0078] (stating that the, "integrated visual representation ... may include ... a laser excitation image"); Fig. 1a, Ref. Chars. 102a/102b (providing for a, "Laser excitation source and Spectrometer" and reproduced above) and Fig. 11 (comparing the signal intensity measured in the presence and absence of a tumor)), and (ii) a second higher level so as to at least one of remove at least one material from the sample or change the at least one material of the sample (See Nie: Para. [0200] (providing for, "addition of the therapeutic laser to the local excitation and spectroscopy system ... To this integrated system, additional software for control of the ablation functions can be added") and Para. [0201] (clarifying that the, "therapeutic laser uses greater energies than the laser used for imaging and spectroscopy")).
Regarding claim 34, Nie discloses the apparatus according to claim 33 (See above discussion), wherein the switching device is connected to the measuring instrument so that the switching device is automatically triggered when the at least one property scanned with the laser beam fulfils a predetermined condition (See Nie: Para. [0203] (providing that if, "the physician intends to treat using the therapeutic laser, they will indicate to the system this intention through, for example, a foot pedal, button, switch, and the like. When the handheld or endoscopic probe is pointed at a cancerous lesion, determined by the imaging system, a pulse of energy from the therapeutic laser is emitted"); Fig. 11 (comparing the signal intensity measured in the presence and absence of a tumor)).
Regarding claim 35, Nie discloses a method for analyzing a sample, comprising: obtaining at least one overview image of the sample (See Nie: Para. [0078] (stating that the, "integrated visual representation ... may include a widefield image ... of the area of interest ... that is generated from the visible light data")), locally interrogating at least one property of the sample using a laser beam which emerges from an aperture (See Nie: Para. [0075] (clarifying that the, "electronic imaging device ... may be optically coupled to the handheld probe ... and may be configured to detect the collected light") and Para. [0079] (stating that the, "electronic imaging device ... may include a spectrometer"); Fig. 1a, Ref. Chars. 102a/102b (providing for a, "Laser excitation source and Spectrometer" and reproduced above) and Fig. 11 (comparing the signal intensity measured in the presence and absence of a tumor)); 
tracking and determining a location on the sample which is currently being interrogated using the laser beam (See Nie: Para. [0076] (providing that the, "electronic imaging device ... may be configured to detect near-infrared light ... having a first predetermined wavelength that is emitted from the area of interest .... in response to illumination by the second light source") and Para. [0078] (clarifying that the, "integrated visual representation ... may include ... a laser excitation image ... generated from at least one of the generated first set of near-infrared light data")); 
electronically storing the at least one property interrogated using the laser beam, wherein the stored at least one property is associated with the determined location on the sample (See Nie: Para. [0077] (stating that the, "controller ... may be programmed to generate at least one real-time integrated visual representation of the area of interest ... from each of the collected light data ... and to display the visual representation on the display ... for guidance during the diagnostic or therapeutic procedure") and Para. [0083] (providing that, "controller may be coupled directly or indirectly to memory elements"); Fig. 11 (comparing the signal intensity measured in the presence and absence of a tumor)); and determining the location at which the laser beam strikes or impacts the sample as the location on the sample which is currently being interrogated using the laser beam (See Nie: Para. [0078] (clarifying that the, "integrated visual representation ... may include ... a laser excitation image ... generated from at least one of the generated first set of near-infrared light data"); Fig. 1a, Ref. Char. 146a (providing for a, "Laser excitation overlay" and reproduced above)), by at least one of: (i) evaluating a laser spot produced from the at least one overview image (See Nie: Para. [0214] (stating that, "every exposure of the NIR camera and Laser camera, the frames are processed to find the location of the probe and laser signal ... The resulting masks showing the location of the probe or laser signal are then sent to the display mode selector procedure ... which generates the overlay to be  displayed based on the preferences set by the user"); Fig. 1a, Ref. Char. 146a (providing for a, "Laser excitation overlay" and reproduced above)), or (ii) measuring a position and an orientation of the aperture (See Nie: Para. [0205] (clarifying that, "the second NIR camera is used to track the position of the laser excitation source")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nie as applied to claim 18 above, and further in view of Nishizawa (US 2017/0160201 A1).
Regarding claim 23, Nie discloses the apparatus according to claim 18 (See above discussion) … wherein the at least one overview image comprises a plurality of overview images, wherein the imaging device is designed and configured to obtain a time sequence of the plurality of overview images (See Nie: Para. [0013] (clarifying that, "the Raman image and/or the fluorescence image is a color overlay image on the laser excitation image, having an opacity representative of the level of the signal exceeding the predefined threshold level, and the opacity of the color overlay image decays over time to be progressively more translucent relative to the laser excitation image")), and wherein the tracking device comprise an image evaluation logic system (See Nie: Para. [0220] (providing for, "Image processing: [which] find[s] laser position …  The Laser camera frame is analyzed on a pixel-by-pixel basis")) which is designed and configured to identify, from the time sequence of the plurality of overview images, a location where the luminance is modulated with the frequency ω as the location on the sample which is currently being interrogated with the laser beam (See Nie: Para. [0220] (stating that this, "process makes the laser mask appear as a ring around the laser position … if the spectrometer is being used for display guidance, then the upper threshold is set to the maximum value-the laser position is then shown as a filled circle instead of a ring")), and therefore substantially what is described by claim 23. 
However, Nie fails to disclose the apparatus further comprising a modulator configured to effectuate a modulation of an intensity of the laser beam with a frequency ω.
Nevertheless, Nishizawa teaches an apparatus further comprising a modulator configured to effectuate a modulation of an intensity of the laser beam with a frequency ω (See Nishizawa: Para [0048] (providing that the, "control unit 170 modifies the laser light scan settings used in S1201. For example, ... the laser intensity is increased")).
The teachings of Nie and the teachings of Nishizawa are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods for facilitating the fusion of information obtained over a large area by imaging of a sample with locally requested information regarding certain properties of the sample. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Nie with the teachings of Nishizawa to provide for what is described in claim 23. This is because Nishizawa paragraphs [0005]-[0006] provide the motivation of, "provid[ing] a technology for enabling implementation of an attached matter examination with respect to larger objects to be examined ... [and which is achieved by examining] the intensity of the dispersed scattered light ... [so that] the attached state of an attached matter on the object to be examined is detected ... [and] whereby irradiation area information is generated."
Regarding claim 25, Nie discloses the apparatus according to claim 18 (See above discussion), and therefore substantially what is described by claim 25. 
However, Nie fails to disclose wherein the measuring instrument comprises a scanning device which is designed and configured to modify or control an angle of an exit of the laser beam from the aperture.
Nevertheless, Nishizawa teaches wherein the measuring instrument comprises a scanning device which is designed and configured to modify or control an angle of an exit of the laser beam from the aperture (See Nishizawa: Para. [0029] (providing that the, "light irradiation unit 10 includes a scanning mirror 11 and a laser light source 12"), Para. [0030] (clarifying that, "the laser light output from the laser light source 12 is irradiated by the scanning mirror 11 onto the object 20 to be examined while the irradiated position is changed"), and Para [0031] (stating that, "increasing or decreasing the diameter of laser irradiation in accordance with the object to be examined ... the number of frames, can be optimized")).
The teachings of Nie and the teachings of Nishizawa are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods for facilitating the fusion of information obtained over a large area by imaging of a sample with locally requested information regarding certain properties of the sample. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Nie with the teachings of Nishizawa to provide for what is described in claim 25. This is because Nishizawa paragraphs [0005]-[0006] provide the motivation of, "provid[ing] a technology for enabling implementation of an attached matter examination with respect to larger objects to be examined ... [and which is achieved by examining] the intensity of the dispersed scattered light ... [so that] the attached state of an attached matter on the object to be examined is detected ... [and] whereby irradiation area information is generated."
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nie as applied to claim 18 above, and further in view of Zeman (US 2007/0161906 A1).
Regarding claim 29, Nie discloses the apparatus according to claim 18 (See above discussion) … and interrogated with the laser beam onto the sample at the location of the sample which is currently being interrogated using the laser beam (See Nie: Para. [0076] (providing that the, "electronic imaging device ... may be configured to detect near-infrared light ... having a first predetermined wavelength that is emitted from the area of interest .... in response to illumination by the second light source") and Para. [0078] (clarifying that the, "integrated visual representation ... may include ... a laser excitation image ... generated from at least one of the generated first set of near-infrared light data")), and therefore substantially what is described by claim 29. 
However, Nie fails to disclose the apparatus further comprising a projector designed and configured to project a representation of the at least one property which is stored in the in the electronic storage device.
Nevertheless, Zeman teaches an apparatus further comprising a projector designed and configured to project a representation of the at least one property which is stored in the in the electronic storage device (See Zeman: Para. [0006] (providing that the, "present imaging system in the preferred embodiment operates by illuminating the subject's skin with near infrared (NIR) or infrared light ... The image reflected back from the subject is detected with a video camera ... The resulting image is enhanced by a computer and then projected back onto the subject's skin with a projector")).
The teachings of Nie and the teachings of Zeman are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods for facilitating the fusion of information obtained over a large area by imaging of a sample with locally requested information regarding certain properties of the sample. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Nie with the teachings of Zeman to provide for what is described in claim 29. This is because Zeman paragraph [0007] provides the motivations that their disclosure, "can be used to access a vein in laser/sclerotherapy by increasing the likelihood feeder veins are treated ... [and] for vascular avoidance in certain dermatological procedures ... where it is undesirable to perforate a vein."
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nie as applied to claim 18 above, and further in view of Liu (US 10,666,928 B2).

Regarding claim 31, Nie discloses the apparatus according to claim 18 (See above discussion), and therefore substantially what is described by claim 31. 
However, Nie fails to disclose wherein the at least one overview image includes a three-dimensional overview image of the sample, and wherein the imaging device is designed and configured to obtain the three-dimensional overview image of the sample.
Nevertheless, Liu teaches wherein the at least one overview image includes a three-dimensional overview image of the sample (See Liu: Col. 3, Lines 4-7 (providing for an, "optical imaging system … [configured] to provide to capture 3D shape, fluorescence imaging, absorption coefficient and scattering coefficient of a target object")), and wherein the imaging device is designed and configured to obtain the three-dimensional overview image of the sample (See Liu: Col. 7, Lines 14-17 (clarifying that the, "3D scanning module 110 includes one more technologies, including but not limited to … stereo-camera")).
The teachings of Nie and the teachings of Liu are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods for facilitating the fusion of information obtained over a large area by imaging of a sample with locally requested information regarding certain properties of the sample. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Nie with the teachings of Liu to provide for what is described in claim 31. This is because Liu Col. 1, Lines 59-63 provides the motivation that their disclosure addresses the, "need for an imaging system that utilizes 3D scanning with biomedical optical imaging techniques to generate surface topography images that are integrated with information that is obtained from specialized optical imaging methods, such as fluorescence imaging."
Regarding claim 32, Nie in view of Liu teaches the apparatus according to claim 31 (See above discussion), and therefore substantially what is described by claim 32. 
Furthermore, Liu teaches wherein the imaging device comprises at least one of a stereo camera (See Liu: Col. 7, Lines 14-17 (clarifying that the, "3D scanning module 110 includes one more technologies, including but not limited to … stereo-camera")) or a strip photometry device.
The teachings of Nie and the teachings of Liu are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods for facilitating the fusion of information obtained over a large area by imaging of a sample with locally requested information regarding certain properties of the sample. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Nie with the teachings of Liu to provide for what is described in claim 32. This is because Liu Col. 1, Lines 59-63 provides the motivation that their disclosure addresses the, "need for an imaging system that utilizes 3D scanning with biomedical optical imaging techniques to generate surface topography images that are integrated with information that is obtained from specialized optical imaging methods, such as fluorescence imaging."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793